Citation Nr: 0817470	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-25 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to dependency and indemnity compensation 
("DIC") benefits on the basis of service connection for the 
cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1310.  

2.  Entitlement to compensation benefits for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151.

3.  Entitlement to basic eligibility for the Survivors' and 
Dependents' Educational Assistance ("DEA") Program under 
Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in St. Paul, Minnesota in which the 
RO denied the benefits sought on appeal.  The appellant is 
the widow of a veteran who had active duty service from July 
1958 to July 1960 and who died in November 2002.  She 
appealed the September 2003 rating decision to the Board.  
Thereafter, the RO referred the case to the Board for 
appellate review.    

The Board remanded the case for further development in 
September 2005.  The requested development has been 
completed; and the case has been returned to the Board for 
further review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in November 2002 at the age of 64; acute 
myocardial infarction with an underlying cause of 
atherosclerotic heart disease was certified as the immediate 
cause of death on his death certificate; diabetes mellitus 
and hypercholesterolemia were listed as other significant 
conditions contributing to the veteran's death. 

3.  The veteran had established service connection for 
hearing loss and tinnitus when he died, both rated as 10 
percent disabling; he was not service-connected for any other 
disabilities at the time of death.  

4.  Neither atherosclerotic heart disease nor diabetes 
mellitus manifested during service or within one year of 
separation; and have not been shown to be causally or 
etiologically related to service. 
 
5.  Hypercholesterolemia did not manifest in service and has 
not been shown to be causally or etiologically related to 
service. 
 
6.  The competent evidence of record fails to demonstrate 
that a service-connected disability was the immediate or 
underlying cause of the veteran's death, nor does the 
evidence demonstrate that a service-connected disability was 
etiologically related to the cause of the veteran's death or 
hastened death.

7.  The competent evidence of record fails to demonstrate 
that the veteran's death was the result of carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of VA, or was due to an 
event that was not reasonably foreseeable. 




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the veteran's death under the provisions of 
Section 1310, Title 38, United States Code, have not been 
met. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.312(a) (2007).

2.  Legal entitlement to DIC benefits under the provisions of 
Section 1151, Title 38, United States Code, is not 
established. 38 U.S.C.A. §§  1151, 5107 (West 2002); 38 
C.F.R. § 3.361 (2007).

3.  Legal entitlement to benefits pursuant to the provisions 
of the DEA Program under Chapter 35, Title 38, United States 
Code is not established. 38 U.S.C.A. 
§§ 3500, 3501 (West 2002); 38 C.F.R. §§ 21.3020, 21.3021 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
benefits pursuant to the provisions of 38 U.S.C.A. § 1310, 38 
U.S.C.A. § 1151 and benefits pursuant to the DEA Program 
under Chapter 35, Title 38, United States Code, VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).

Prior to the initial adjudication of the appellant's claims, 
a letter dated in June 2003 essentially satisfied the duty to 
notify provisions of the VCAA. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was aware that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claims and to provide any relevant evidence in her possession 
in support of her claims. Pelegrini v. Principi, 18 Vet. App. 
112 (2004)[Pelegrini II].  Specifically, the June 2003 letter 
advised the appellant what information and evidence was 
needed to substantiate her DIC claim under 38 U.S.C.A. § 1151 
and her claim of entitlement to service connection for the 
cause of the veteran's death on a direct basis.  This letter 
also informed the appellant about what information and 
evidence must be submitted by her, including enough 
information for the RO to request records from the sources 
identified by the appellant.  The June 2003 letter also 
advised the appellant of the information and evidence that 
would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies. See June 2003 letter, p. 3 ("We have also enclosed 
information on the status of your claim and how you can help, 
and what the evidence must show").

In regards to the above-referenced letter, the Board observes 
that certain additional VCAA notice requirements may attach 
in the context of a claim for DIC benefits based on service 
connection for cause of death.  Generally, section 5103(a) 
notice for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In addition, the content of the section 
5103(a) notice letter will depend upon the information 
provided in the claimant's application. Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  

In this case, the veteran was service-connected solely for 
hearing loss and tinnitus 
during his lifetime.  The Board acknowledges that the 
appellant has contended that the veteran's death is related 
to his service-connected hearing loss to the extent that she 
believes that veteran's disability may have interfered with 
his ability to receive medical advice regarding his medical 
problems (to include his heart condition), thereby 
contributing to his death.  To the extent that the June 2003 
VCAA letter may have been inadequate in terms of the mandates 
of Hupp, the Board finds that this error was not prejudicial 
to the appellant.  

In this regard, the Board observes that the United States 
Court of Appeals for the Federal Circuit ("Federal Circuit" 
or "Federal Circuit Court") has stated that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. See Simmons v. Nicholson, 487 
F.3d 892 (2007); Sanders v. Nicholson, 487 F.3d 881 (2007).  
To do this, VA must show that the purpose of the notice was 
not frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit or 
where the record reflects that VA has obtained all relevant 
evidence.

In this case, the appellant was provided pertinent 
information in the VCAA letter referenced above.  The Board 
also provided the appellant with additional specific 
information in its September 2005 remand.  More importantly, 
the record indicates that the appellant has demonstrated 
actual knowledge of what was needed to establish her claims 
as she submitted several statements arguing that the evidence 
of record shows that the veteran's right ear hearing loss was 
significant and that it may have been a contributing factor 
in the veteran's death. See March 2003 statement with 
application for compensation; August 2003 statement in 
support; June 2004 statement with VA Form 9.  In addition, 
the appellant reiterated her beliefs during her testimony 
before the Regional Office. December 2003 RO hearing 
transcript.    
Lastly, the Board observes that VA obtained an independent 
medical opinion as to the issue of whether the veteran's 
service-connected hearing loss prevented him from 
comprehending the medical information conveyed to him; and 
the appellant was given an opportunity to review and respond 
to this medical opinion prior to adjudication of this claim. 
See December 2005 VA medical opinion.  

In terms of the evidence of record, VA has obtained all 
identified and relevant evidence.  The veteran's available 
service medical records, VA treatment records and identified 
private medical records have been obtained, to the extent 
possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  Accordingly, the Board finds that 
the essential fairness of the adjudication was maintained in 
this case as the appellant has demonstrated actual knowledge 
of the evidence which was needed to establish her claims and 
VA has obtained all relevant evidence; as such, the purpose 
of VCAA notice was not frustrated given the facts of this 
case.  Thus, the Board finds that if it is determined that a 
VCAA deficiency occurred in this case, such defect has been 
cured.

Lastly, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability 
ratings or effective dates to be assigned to these claims are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

B.  Law and Analysis

In this case, the veteran passed away in November 2002 at the 
age of 64.  At the time of his death, the veteran was 
service-connected solely for hearing loss and tinnitus.  
Acute myocardial infarction due to atherosclerotic heart 
disease was certified as the immediate cause of the veteran's 
death.  Diabetes mellitus and hypercholesterolemia were 
listed as other significant conditions contributing to the 
veteran's death. See certificate of death.  

The appellant has argued several theories in support of her 
claims of entitlement to VA benefits.  In essence, the 
appellant contends that the veteran may have developed heart 
problems during his military service; and that these problems 
ultimately led to his death. See statement with June 2004 VA 
Form 9.  She has also claimed that the veteran's service-
connected hearing loss interfered with the veteran's ability 
to receive medical advice regarding his medical problems (to 
include his heart condition), thereby contributing to the 
veteran's death. Id.  Alternatively, the appellant alleges 
that the veteran's death was due to VA's failure to properly 
diagnose and treat the veteran's heart problems; and that 
this failure to properly diagnose contributed to the 
veteran's death. Id.; see also March 2003 statement with 
application for compensation; August 2003 statement in 
support; December 2003 RO hearing transcript.    

Unfortunately, while viewing the evidence in the light most 
favorable to the appellant in this case, the Board finds that 
the more persuasive and credible evidence does not support 
the appellant's assertions that the veteran's death was in 
any way related to his military service or resulted from 
negligent treatment on the part of VA.  As such, the Board 
has no choice but to conclude that the appellant's appeal 
must be denied.    

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2007).  In addition, service connection may also be 
granted for certain chronic diseases, such as heart disease 
and diabetes mellitus, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

1.	DIC benefits under the provisions of 38 U.S.C.A. § 
1310  

To establish service connection for the cause of a veteran's 
death pursuant to 
38 U.S.C.A. § 1310, the evidence must show that a disability 
incurred in or aggravated by military service either caused 
or contributed substantially or materially to cause the 
veteran's death.  For a service-connected disability to be 
the cause of a death, it must singly or with some other 
condition be the immediate or underlying cause of death or be 
etiologically related to the cause of death. Id.; 
38 C.F.R. § 3.312.  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection. 38 C.F.R. § 3.312 (c)(1).  Therefore, in 
order for service connection for the cause of the veteran's 
death to be granted, it must be shown that a service-
connected disorder caused the death or substantially or 
materially contributed to it.  A service-connected disorder 
is one which was incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 1131, 1310. 

In terms of the appellant's theory that the veteran's heart 
problems began in service (statement with June 2004 VA Form 
9), a review of the veteran's available service medical 
records reveals no evidence suggesting that the veteran's 
atherosclerotic heart disease manifested in service or that 
the veteran experienced symptomatology in service that can be 
associated with either heart disease or a myocardial 
infarction.  Specifically, the Board observes that the 
veteran's service medical records are devoid of evidence 
indicative of any type of problems with the veteran's heart; 
and the veteran denied experiencing shortness of breath and 
pain/pressure of the chest during his enlistment and 
discharge service examinations. See available service medical 
records, to include reports of medical examinations and 
reports of medical history dated in February 1956, June 1958 
and July 1960.  The first post-service medical records 
contained in the claims file are dated in March 2001.  Thus, 
there is no medical evidence of record indicating that the 
veteran was diagnosed with heart disease within a year from 
separation from service or that he even began experiencing 
symptomatology that could be related to a heart condition 
within that year.  In fact, a review of the veteran's post-
service medical records fails to indicate that the veteran 
was actually diagnosed with atherosclerotic heart disease 
prior to his death. See private medical records dated from 
March 2001 to October 2001; VA medical records dated in 
September 2000 and from March 2002 to September 2002; 
hospital records dated in November 2002.  In this regard, the 
Board acknowledges that a single medical record contained in 
the claims file reveals one reference to the veteran having a 
diagnosis of "cad" that was "stble." September 2002 VA 
medical records.  Notably, however, no explanation of the 
veteran's "cad" is provided in the records; and the 
remaining medical records in evidence do not support the 
finding that the abbreviation of "cad" in this single 
record refers to a diagnosis of coronary artery disease.  

Specifically, the Board observes that private medical records 
contained in the claims file dated from May 1998 to October 
2001 reveal that the veteran was diagnosed with diabetes, 
elevated lipids and a dermatologic condition.  In terms of 
potential symptomatology related to the veteran's heart, 
these records first reveal that the veteran was seen in May 
1998 for excessive thirst and dry mouth.  The veteran 
reported at that time that he had recently been diagnosed 
with a heart murmur; and apparently complained of chest 
discomfort. May 1998 private medical records; May 1998 
radiology report.  A chest x-ray taken at that time revealed 
that the veteran had a normal cardiovascular system and lung 
fields that were essentially clear. May 1998 radiology 
report.  The veteran also underwent echocardiograms which 
showed mild sinus bradycardia and mild mitral insufficiency 
as the only findings. May 1998 and June 1998 ECG reports.  

Subsequent medical records dated in May 1999 reveal that the 
veteran again complained of experiencing exertional shortness 
of breath. May 1999 private medical records.  A physical 
examination was performed upon the veteran, after which his 
medical provider diagnosed him as a "[g]enerally healthy 
adult with diabetes type 2 [with a] fatalistic attitude about 
health habits." Id.  The examiner order a repeat 
echocardiogram and a stress EKG in light of the veteran's 
dyspnea; the results of which were both normal.  The examiner 
who evaluated the veteran's stress test found no evidence of 
inducible ischemia. June 1999 private medical records.  
Records dated in December 2000 reveal that the veteran 
underwent another stress test that was terminated due to 
fatigue and shortness of breath. December 2000 private 
medical records.  The veteran denied experiencing chest pain, 
however, at that time.  A subsequent medical cardiopulmonary 
examination was found to be unremarkable. July 2001 private 
medical records.  
 
VA medical records applicable to the veteran dated from March 
2002 to September 2002 reveal treatment for the veteran's 
diabetes, high cholesterol and high triglycerides.  Records 
related to this claim reveal that the veteran was seen for 
exertional dyspnea in December 2001.  At that time, an x-ray 
of the veteran's chest was taken and found to be normal.  The 
veteran underwent a stress thallium in January 2002 after 
complaining of chest pain.  No diagnostic EKG changes were 
observed and SPECT images demonstrated no diagnostic 
abnormalities.  Thus, the study was essentially determined to 
be normal. January 2002 VA medical records. 
Medical records dated in June 2002 reveal that the veteran's 
cardiac examination was of a regular rate and rhythm 
("RRR") with normal S1 and S2; without murmur, gallop or 
rub. See June 2002 VA medical records.  However, in September 
2002, the veteran complained again of experiencing dyspnea 
with activity, but denied experiencing chest pain.  
Thereafter, he apparently underwent an echocardiogram on 
November 4, 2002 which showed mild mitral regurgitation with 
normal left ventricular size, systolic function, ejection 
fraction and wall motion. September 2002 VA medical records; 
December 2005 VA medical opinion, p. 2.  The echocardiogram 
revealed that the veteran's left ventricular wall thickness 
was also mildly increased. December 2005 VA medical opinion, 
p. 2.    

The veteran's remaining medical records are dated on November 
8, 2002, the date of the veteran's passing.  These records 
reveal that the veteran began experiencing intermittent minor 
symptoms of indigestion on Wednesday, November 6, 2002.  On 
the morning of Friday, November 8, 2002, the veteran awoke 
with severe indigestion and subsequent chest pain with 
significant nausea. See November 2002 private medical 
records.  He was taken by ambulance to the hospital, where he 
was noted to have cardiac risk factors that included (1) age, 
(2) sex, (3) diabetes, 
(4) dyslipidemia and (5) a history of tobacco abuse. Id.  An 
initial cardiovascular examination revealed no heaves or 
thrills; with regular rate and rhythm. Id.  An EKG performed 
at that time revealed that the veteran had marked sinus 
bradycardia, hyperacute ST segments, ST elevation in leads 2, 
3 and F with decreased R-wave in V1-4. Id.  The clinical 
impression of the veteran's medical providers was (among 
other things) that the veteran had acute coronary syndrome in 
evolution with an extensive inferior wall injury pattern.  
The veteran ultimately went into cardiogenic shock and was 
not able to be resuscitated via advanced cardiac life support 
resuscitation. Id.      

After thoroughly analyzing the appellant's contentions in 
conjunction with the above-referenced evidence, the Board 
finds that the more persuasive evidence of record indicates 
that the veteran was extensively evaluated on numerous 
occasions as to the cause of his dyspnea on exertion without 
a clear cause of the dyspnea being found.  Other than the 
September 2002 notation (which may or may not be a reference 
to a diagnosis of coronary artery disease), the medical 
evidence does not indicate that the veteran was diagnosed 
with heart disease prior to his death in November 2002.  In 
addition, even if such a diagnosis were noted in the record, 
there is no competent medical evidence that indicates the 
veteran began developing atherosclerotic heart disease in 
service or links this disease to service.  Thus, entitlement 
to DIC benefits on the basis that the veteran's 
atherosclerotic heart disease manifested in service or within 
one year of separation from service must be denied.  

In addition to the foregoing, the appellant has argued that 
the veteran's service-connected hearing loss interfered with 
the veteran's ability to receive medical advice regarding his 
heart condition, thereby contributing to his death.  At the 
time of the veteran's death, service connection was 
established for bilateral hearing loss and tinnitus.  As will 
be explained in more detail below, the Board finds for the 
record that there is no competent evidence of record which 
establishes that either of the veteran's service-connected 
disabilities was the immediate or underlying cause of the 
veteran's death, etiologically related to the cause of the 
veteran's death or hastened the veteran's death.  In this 
regard, the Board acknowledges that medical records in the 
claims file reveal that the veteran reported prior to his 
death that he had difficulty in listening and also had 
difficulty hearing in crowded situations. September 2000 VA 
examination, p. 2.  Audiological testing in September 2000 
essentially revealed that the veteran had no measurable 
hearing in the right ear and mild-to-severe sensorineural 
hearing loss in the left ear. Id., p. 2.  Word recognition 
was not undertaken for the veteran's right ear at the time of 
his VA examination; however, speech recognition for the left 
ear was found to be 86%. Id.; see also November 1997 hearing 
test study results.  Thus, even though the evidence cited 
above essentially indicates that the veteran was deaf in the 
right ear, it also reflects that the veteran could hear via 
his left ear even though his left ear hearing was impaired.  
In addition, the Board observes that the veteran's VA medical 
records indicate on several occasions that the veteran was 
described as asking and answering questions appropriately and 
also communicating with his medical providers via telephone. 
See May 1999 private medical records (veteran reported "some 
loss of hearing, some ringing in his ears"); June 2002 VA 
medical records (veteran's educational screening noted no 
barriers or special needs were identified; veteran's 
preferred style of learning was listening and reading); 
September 2002 VA medical records (the veteran telephoned VA 
with questions about medications and seemed pleased with his 
lab results; no barriers in terms of readiness to learn 
identified); November 2002 emergency room encounter report, 
p. 2 (veteran was noted to be deaf in the right ear, but 
responded appropriately to verbal commands and answering 
questions).  

In light of the medical question of whether the veteran's 
service-connected hearing loss may have contributed to his 
death, the Board remanded the appellant's claim for a VA 
medical opinion addressing this issue. September 2005 BVA 
decision.  Such an opinion was provided in December 2005. 
December 2005 VA medical opinion.  In the December 2005 
medical opinion, a VA physician reviewed the veteran's entire 
claims file, to include the appellant's statements and 
December 2003 hearing testimony.  In doing so, the medical 
doctor reported that the veteran's hearing had been tested in 
May 2002; and that this testing revealed that the veteran had 
no measurable hearing in the right ear and mild-to-
moderately-severe sensorineural hearing loss in the left ear 
with normal speech recognition for that ear. Id., p. 2.  The 
Board observes that the veteran's medical records reveal that 
his hearing was tested in November 1997, June 2000 and 
September 2000 but not in May 2002.  As such, it appears the 
December 2005 doctor made a typographical error in terms of 
reporting the date of the veteran's hearing examination. See 
April 2006 statement from the appellant's representative, 
pgs. 3-5.  However, the Board finds that this typographical 
error does not diminish the probative value of the December 
2005 medical opinion in light of the fact that the doctor 
correctly reported the information contained in the veteran's 
most recent September 2000 audiological report - - 
specifically that the veteran had no measurable hearing in 
the right ear (with no speech recognition score) and mild-to-
severe hearing loss of the left ear (with normal speech 
recognition). September 2000 VA audiological examination 
report.  As such, even though the appellant's representative 
argues that the December 2005 medical opinion is insufficient 
upon which to proceed with the analysis of the appellant's 
claims due to the error referenced above, the Board disagrees 
since it appears the error did not involve the accuracy of 
the information relied upon by the examiner.  

In addition to reporting the extent of the veteran's hearing 
loss, the December 2005 medical doctor discussed the evidence 
contained in the veteran's medical records regarding his 
complaints of exertional dyspnea.  In doing so, the doctor 
noted that his review of clinic notes in this case showed 
instances where the veteran was noted to be communicating 
appropriately with his medical providers.  The doctor did not 
find any mention of concerns regarding the veteran's ability 
to comprehend information due to hearing difficulties.  After 
taking all evidence into consideration, the doctor opined 
that it was not at least as likely as not that the veteran's 
service-connected hearing loss prevented him from 
comprehending the medical information conveyed to him and 
thereby contributed to his death. December 2005 VA medical 
opinion, p. 3.  

The Board finds the December 2005 medical opinion not to only 
be persuasive and credible, but also uncontroverted.  In 
making this determination, the Board acknowledges the 
appellant's statements that she believes the veteran's 
hearing had deteriorated in the 15 years prior to his death 
such that it may have hindered his ability to comprehend. 
August 2003 statement in support of claim, p. 1 (the 
appellant asserted that she had to pull the veteran's face 
towards hers when discussing something important because the 
veteran did not have a hearing aid).  However, as discussed 
above, the medical evidence of record contradicts the 
appellant's assertions to the extent that these records 
document the veteran's appropriate responses to questions; 
and in fact, fail to reflect any instances in which the 
veteran's hearing loss was found to impede his ability to 
understand.  The Board also acknowledges the appellant's 
argument that the December 2005 medical opinion should have 
been provided by a medical specialist in the area of 
cardiology rather than a general medical doctor.  However, 
since there is no indication of record that the December 2005 
medical doctor did not have the requisite training, skill or 
knowledge to address the questions presented by the Board in 
its remand order and the appellant has pointed only to a 
typographical error in support of her argument, the Board 
cannot grant her request for a new medical opinion.  

Thus, while the Board sympathizes with the appellant for her 
loss and the burdens that have been placed upon her as a 
result of her husband's passing (October 2004 statement in 
support), the Board has no choice but to conclude that there 
is no medical basis for a finding that the veteran's heart 
problems were in any way related to his period of service or 
that the veteran's service-connected hearing loss (1) 
contributed to the development and/or aggravation of the 
veteran's heart problems and/or (2) caused or contributed to 
his death.  Therefore, the Board concludes that the evidence 
of record does not establish that the veteran's cause of 
death from an acute myocardial infarction manifested as a 
result of a disease or injury suffered in service or within a 
year of service separation.  

In adjudicating this claim, the Board has also considered 
whether either of the remaining causes of death listed on the 
veteran's death certificate are related to his military 
service.  However, there is no evidence of symptomatology 
that can be associated with diabetes mellitus or 
hypercholesterolemia noted in the veteran service medical 
records, nor is there any competent medical evidence 
indicating a relationship to service. 38 C.F.R. § 3.303; see 
also Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
Board may consider in its assessment of a service connection 
the passage of a lengthy period of time wherein the veteran 
has not complained of the maladies at issue).  Additionally, 
presumptive service connection is not warranted for diabetes 
mellitus as there is no evidence that this disability 
manifested within one year of service separation or that the 
veteran was exposed to Agent Orange or served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975. See 38 C.F.R. §§ 3.307, 3.309 
(certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service). See also 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 
3.313(a) (2007).  Finally, there is no competent evidence 
that any of these disabilities are related to the veteran's 
service-connected hearing loss or tinnitus. 38 C.F.R. § 
3.310.

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply in this case.  As 
such, the claim must be denied. See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



        2.  DIC benefits pursuant to 38 U.S.C.A. § 1151

In an alternative to the foregoing, the appellant has argued 
entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death on the 
basis that VA failed to properly diagnose and treat the 
veteran's heart condition and that this failure to properly 
diagnose led to the veteran's death. March 2003 statement 
with application for compensation; August 2003 statement in 
support; December 2003 RO hearing transcript; statement with 
June 2004 VA Form 9.    

When a veteran suffers additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospital care, medical or surgical treatment, or an 
examination by VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected. 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.361.  For claims filed on or after October 1, 1997, as in 
this case, the appellant must show that the VA treatment in 
question resulted in additional disability or death, and that 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability or death was an 
event which was not reasonably foreseeable. See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151.

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability or death.  
Merely showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause. See 
38 C.F.R. § 3.361(c)(1).  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. 38 
C.F.R. § 3.361(c)(2).

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability or death (as explained in 
38 C.F.R. § 3.361(c)); and

(i) VA failed to exercise the degree of 
care that would be expected of a 
reasonable health care provider; or

(ii) VA furnished the hospital care, 
medical or surgical treatment, or 
examination without the veteran's or, 
in appropriate cases, the veteran's 
representative's informed consent.  To 
determine whether there was informed 
consent, VA will consider whether the 
health care providers substantially 
complied with the requirements of 38 
C.F.R. § 17.32.  Minor deviations from 
the requirements of § 17.32 that are 
immaterial under the circumstances of a 
case will not defeat a finding of 
informed consent.  Consent may be 
express (i.e., given orally or in 
writing) or implied under the 
circumstances specified in § 17.32(b), 
as in emergency situations. 38 C.F.R. § 
3.361(d)(1).


Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter. 38 C.F.R. § 3.361(d)(2).

As set forth above, the appellant essentially contends that 
the veteran's acute myocardial infarction was caused by 
carelessness and/or negligence on the part of VA health care 
provider's in failing to properly diagnose the veteran's 
underlying medical condition (i.e., his atherosclerotic heart 
disease).  The Board is sympathetic to the appellant's 
assertions that the veteran's atherosclerotic heart disease 
should have been diagnosed prior to the occurrence of his 
November 2002 myocardial infarction.  However, as evidenced 
by the medical records discussed above, there is no support 
for such contentions in the contemporaneous record.  Rather, 
the evidence reveals that the veteran's complaints of dyspnea 
on exertion were evaluated on several occasions by both 
private and VA medical personnel without  findings of 
atherosclerotic heart disease being made.  No evidence, other 
than the appellant's own statements, has been submitted which 
demonstrates that the veteran's medical providers were 
negligent in their treatment or diagnosis of the veteran.  In 
fact, the one medical opinion of record addressing this issue 
contradicts the appellant's statements to the extent that the 
VA medical doctor who reviewed the veteran's claims file and 
provided a detailed discussion of the veteran's medical 
history and treatment by VA prior to his death in November 
2002 opined that the veteran's medical records document 
appropriate evaluation and management of the veteran's health 
problems.  He found no evidence of carelessness, negligence, 
lack of proper skill, error in judgment or similar instance 
of fault on the VA's part in furnishing medical treatment.  
As such, he opined that it was not at least as likely as not 
that the proximate cause of the veteran's death was VA 
hospital care, medical or surgical treatment or the lack 
thereof. December 2005 VA medical opinion.    

In light of the detailed nature of the December 2005 medical 
opinion and the doctor's obvious consideration of all 
evidence available to him, the Board finds the medical 
opinion to be credible and persuasive.  Unfortunately, the 
Board must conclude that the appellant's statements regarding 
her opinion of VA's medical treatment of the veteran are less 
persuasive than the other evidence of record since she has 
not been shown to have the requisite medical training or 
knowledge to provide a medical opinion on this issue. 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Therefore, after consideration all of the evidence available, 
the Board concludes that the appellant's claim must be denied 
since the more persuasive and credible evidence indicates 
that VA's actions in relationship to the medical treatment 
afforded to the veteran were not careless, negligent, lacking 
in proper skill, or show an error in judgment. See 38 
U.S.C.A. § 1151.  

In making this decision, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
since a preponderance of the evidence is against the 
appellant's claim for DIC benefits under 38 U.S.C.A. § 1151, 
the doctrine is not applicable. See Gilbert v. Derwinski, 
supra. 

        

3.  Survivors' and Dependents' Educational Assistance

Survivors' and Dependents' Educational Assistance ("DEA"), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, 
if the applicable criteria are met. See 38 U.S.C.A. §§ 3500, 
3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and is, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power. 38 C.F.R. § 3.807.

The veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.  Accordingly, 
Survivors' and Dependents' Educational Assistance under the 
provisions of Chapter 35, Title 38, United States Code, is 
not warranted. Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Service connection for the cause of the veteran's death under 
38 U.S.C.A. § 1310 is denied.

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for the cause of the veteran's death is 
denied.  

Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under 
38 U.S.C. Chapter 35 is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


